Jack Holt, Chief Justice, concurring. I heartily concur with the majority that the State’s appeal must be dismissed. The majority predicate their action on the premise that this court does not have jurisdiction to decide the efficacy of the juvenile court’s ruling in this appeal from the circuit court proceeding, whereas I would dismiss on the basis that the circuit court had lost its jurisdiction over Hatton when it transferred his case to juvenile court. This court has a duty to raise the question of subject-matter jurisdiction on its own motion. See State v. Edwards, 310 Ark. 516, 838 S.W.2d 356 (1992). To support my position, an exploration of the factual background is necessary. On March 20, 1992, the State filed a two-count felony information against the appellee, Abraham Hatton, charging him with possession of cocaine with intent to deliver and possession of drug paraphernalia with intent to use. On the date of his alleged offenses, January 20, 1992, Hatton was sixteen years old. The information recited that he had been arrested on January 30, 1992. A year later, on January 20, 1993, Hatton filed a motion in Pulaski County Circuit Court to transfer the two pending criminal charges to the Juvenile Division of Pulaski County Chancery Court. This motion was made under the authority of Ark. Code Ann. § 9-27-318(d) (Supp. 1993), which provides that Upon the motion of the court or of any party, the judge of the court in which a delinquency petition or criminal charges have been filed shall conduct a hearing to determine whether to retain jurisdiction or to transfer the case to another court having jurisdiction. The State filed a response opposing the motion on January 25, 1993. Pursuant to the statutory requirement, an evidentiary hearing on the motion to transfer was held in the Pulaski County Circuit Court on January 26, 1993. After hearing witness testimony and argument for counsel, the circuit court, noting that Hatton had no record of violence, ordered the transfer of the case to the Juvenile Division of the Pulaski County Chancery Court. In a memorandum sent to the First Division Chancery Judge on February 10, 1993, the juvenile division of the chancery court declined to accept the transfer of Hatton’s case. Thereafter the Pulaski County Circuit Court and the Juvenile Court made certain orders and entries on its docket sheet which are of no further consequence. In its single point for reversal, the State frames the issue on appeal — whether the juvenile court lacked statutory authority to refuse to accept jurisdiction of Hatton’s case upon transfer from the circuit court — in the larger context of the limitations on judicial power imposed by the legislature through the enactment of procedural statutes. The State’s argument is primarily focused on the language of the controlling statute itself. Out of these arguments, the real question surfaces: that is, did the circuit court, when it conducted a hearing to determine whether to retain jurisdiction or to transfer this case to juvenile court under Ark. Code § 9-27-318(d) and decided upon the latter course, lose jurisdiction over the case for all purposes? If, as I believe, the answer is that the circuit court has in fact lost jurisdiction, then the appeal of its present orders is of no moment, and I would hold accordingly. Actions taken by a court without jurisdiction are null and void. State v. J.B., 309 Ark. 70, 827 S.W.2d 144 (1992). The relevant statutory section, Ark. Code Ann. § 9-27-318(d), provides for “the judge of the court in which a delinquency petition or criminal charges have been filed” to “conduct a hearing to determine whether to retain jurisdiction or to transfer the case to another court having jurisdiction.” Nowhere does this statute authorize “another court having jurisdiction” to refuse to accept the transfer. Indeed, the rest of the statute is silent on the question of the power of the court, whether circuit or chancery, to do anything other than accept the transferred case. So, too, are our opinions on juvenile transfer cases, all of which presuppose that the fundamental issue is whether a court has properly ordered or denied a transfer, not whether “another court having jurisdiction” has the option to decline the transfer. See, e.g., Slay v. State, 309 Ark. 507, 832 S.W.2d 217 (1992); Vickers v. State, 307 Ark. 298, 819 S.W.2d 13 (1991); Walker v. State, 304 Ark. 393, 803 S.W.2d 502 (1991). In another context, we have declared that § 9-27-318 “clearly delegates” the responsibility for determining whether the circuit court or the juvenile division of chancery court is the more appropriate forum “to the court in which the charges were brought.” Pennington v. State, 305 Ark. 312, 315, 807 S.W.2d 660, 662 (1991). The Pennington case dealt with an instance in which the circuit court ignored its own findings and deferred solely to the prosecutor’s judgment in selecting a forum for trial. Obviously, if the legislature has vested the decision-making power regarding transfers in the particular court before which the juvenile first appears, the other court cannot assume this statutorily conferred authority, any more than the prosecutor could in Pennington. Had the circuit court here accepted the case after the juvenile division of chancery court refused it, there would have been, as in Pennington v. State, an abuse of discretion. Simply put, the juvenile division of chancery court had no legal authority to decline to accept the appellee’s case. In so doing, it exceeded its jurisdiction, see State v. Garrison, 272 Ark. 470, 615 S.W.2d 371 (1981), and its order reflecting that excess is erroneous on its face. Juvenile H. v. Crabtree, 310 Ark. 208, 833 S.W.2d 208 (1992). As noted above, actions taken by a court without jurisdiction are null and-void. State v. J.B., supra. Three cases from two other states have directly addressed this issue: In re Glenn S., 445 A.2d 1029 (Md. 1982); Crosby v. State, 523 A.2d 1042 (Md. App. 1987); Commonwealth v. Pitt, 385 A.2d 574 (Penn. Super. Ct. 1978). Each involved a court system in which jurisdiction regarding criminal charges filed against juveniles was divided between a criminal trial court and a juvenile court. In each case, one of the two courts, acting under the authority of a state statute, ordered the matter in question to be transferred to the other court, and the second court, in each instance, returned the matter to the original court. In each of the three cases, the Maryland and Pennsylvania appellate courts held that the second, or receiving, court lacked statutory authority, and hence jurisdiction, to make a “reverse” transfer. In Crosby v. State, supra, the Maryland Court of Special Appeals made the following pertinent observations: The Legislature has concluded that with respect to juveniles who allegedly commit certain offenses, 15-year-olds and 16-year-olds are not to be treated identically. In the case of a 15-year-old youth accused of committing armed robbery, the General Assembly has determined that the juvenile system is in the first instance the most appropriate place to adjudicate the matter. This determination may be challenged by the State at a waiver hearing. With respect to a 16-year-old youth accused of committing the same crime, the Legislature has concluded that the adult criminal court is the appropriate place to handle the matter, subject to a contrary determination by the circuit court that a reverse waiver is in the best interests of the juvenile and society. . . . In creating the current statutory framework, the Legislature intended that a single waiver determination was to be made. As the statutes are designed, the juvenile is afforded one waiver hearing at which time the court with original jurisdiction is empowered to decide whether the criminal court or the juvenile system is the best forum to handle his or her situation. This statutory scheme makes sense from the point of view of judicial economy and expediency of juvenile matters. To read the statutes otherwise and permit multiple waivers, waiver between courts could unproductively clog dockets and create a sense of uncertainty of responsibility within the judicial system. Additionally, the ultimate disposition of juvenile cases, which should be handled expeditiously, would be unnecessarily delayed by the addition of an extra waiver hearing. 523 A.2d at 1046. In my view, for the reasons enumerated above, and in order to prevent jurisdictional confusion and to promote judicial efficiency, Ark. Code Ann. § 9-27-318 should be strictly construed to vest the sole authority to transfer a juvenile case, after the statutorily required hearing, in the first court in which a delinquency petition or criminal charge has been lodged. That decision must be final and not subject to a second opinion by the receiving court. Likewise, once the first court effects a transfer, as the circuit court did here, it divests itself of jurisdiction. I would therefore hold that there is no valid order from which the State could have brought this appeal. Robert L. Brown, Justice, dissenting. The case involves a struggle between two courts over which one will hear the drug case of a juvenile. The Pulaski County Circuit Court ordered the case transferred to juvenile court pursuant to Ark. Code Ann. § 9-27-318 (Repl. 1993) while Abraham Hatton was still younger than 18. The juvenile court refused to accept the case or to give it a case number. The case is now moot for purposes of the Juvenile Code since Hatton is over age 18. See Ark. Code Ann. § 9-27-303(1) (Repl. 1993). To confuse matters further, the circuit court denies that it has jurisdiction over Hatton because of its prior transfer. Resolving the issue of whether the receiving juvenile court has authority to refuse a juvenile transfer is of the utmost importance. These transfer cases are heard by the circuit courts with increasing frequency. For that reason alone, it is incumbent on this court to address the issue of whether a transfer may be refused. I disagree with the majority opinion that the State erred in not appealing the juvenile court’s March 3 order refusing the transfer. As the State took pains to point out in its reply brief, it could not appeal the juvenile court’s order because that court had refused the transfer and declined to open a case: Therefore, the juvenile court did not place a case number on this March 3, 1993 order. So, as of March 3, 1993, the State had an order to appeal, but no court case to appeal from. With no case in juvenile court and, necessarily, no case number, the State was unable to file a notice of appeal in juvenile court. The circuit court, as a consequence, entered an order on March 23, 1993, detailing the fact that the juvenile court had refused the transfer and supplementing the circuit court record with the juvenile court’s order. It is that circuit court order which the State now appeals. Admittedly, this case is something of a procedural conundrum. The case is moot in juvenile court, and the circuit court refuses to hear it because of its transfer. As a result, the drug case of Abraham Hatton rests in limbo, and justice is ill-served. I would resolve the jurisdictional confusion inherent in this matter. We have said that even when a case is moot, we will entertain the case where an issue of significant public concern is involved. See Campbell v. State, 311 Ark. 641, 846 S.W.2d 639 (1993); Duhon v. Graven, 302 Ark. 358, 790 S.W.2d 155 (1990). Surely this case meets that criterion. Secondly, the State had no choice but to appeal the circuit court’s supplemental order. There was no case in juvenile court. The juvenile judge had refused it. How else could this matter be appealed for resolution other than the way in which it was done? It is clear that the juvenile court has no existing authority to refuse a juvenile transfer under Ark. Code Ann. § 9-27-318. See also Crosby v. State, 523 A.2d 1042 (Md. App. 1987); In re Glenn S., 445 A.2d 1029 (Md. 1982). I would interpret the operative statute to that effect and further declare that the case currently resides in juvenile court for resolution. Hays, J., joins.